ACCEPTED
                                                                                         04-15-00289-CR
                                                                             FOURTH COURT OF APPEALS
                                                                                  SAN ANTONIO, TEXAS
                                                                                    10/5/2015 2:05:53 PM
                                                                                          KEITH HOTTLE
                                                                                                  CLERK

                              NO. 04-15-00289-CR

                    IN THE COURT OF APPEALS            FILED IN
                                                4th COURT OF APPEALS
            FOURTH COURT OF APPEALS DISTRICT OF TEXAS
                                                 SAN ANTONIO, TEXAS
                     AT SAN ANTONIO, TEXAS      10/05/2015 2:05:53 PM
                                                                  KEITH E. HOTTLE
                          RODNEY JOE GARRETT,                          Clerk
                                Appellant

                                        VS.

                            THE STATE OF TEXAS,
                                  Appellee

      DESIGNATION OF NEW LEAD COUNSEL FOR APPELLANT

TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure, Michael

D. Robbins, Assistant Public Defender, hereby notifies the Court that he enters his

appearance as lead counsel for the Appellant, RODNEY JOE GARRETT, on

behalf of the Bexar County Public Defender’s Office, in place of former lead

counsel, Richard B. Dulany, Jr., who is no longer employed at this office.

                                      Respectfully submitted,

                                      /s/ Michael D. Robbins
                                      ____________________________________
                                      MICHAEL D. ROBBINS
                                      Assistant Public Defender
                                      Paul Elizondo Tower
                                      101 W. Nueva, Suite 310
                                      San Antonio, Texas 78205
                                      (210) 335-0701
                                      FAX (210) 335-0707
                                      mrobbins@bexar.org
                                     Bar No. 16984600
                                     ATTORNEY FOR APPELLANT



                        CERTIFICATE OF SERVICE

      I HEREBY CERTIFIY that a true and correct copy of the above and

foregoing notice has been served by email on the Bexar County District Attorney’s

Office, Appellate Division, Paul Elizondo Tower, 101 W. Nueva St., Suite 710,

San Antonio, Texas 78205, on October 5, 2015.

                                     /s/ Michael D. Robbins
                                     ____________________________________
                                     MICHAEL D. ROBBINS
                                     Assistant Public Defender




                                        2